Exhibit 10.1

 

***Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934.

 

PATENT RIGHTS PURCHASE AGREEMENT

 

This Patent Rights Purchase Agreement (this "Agreement") is made and entered
into as of June 4, 2007 (the "Effective Date") between Nova Mobility Systems,
Inc. ("Seller"), and Typhoon Tunes, Inc. ("Buyer").

 

 

1.

DEFINITIONS.

 

Terms not defined herein shall have the meanings set forth in Annexed A attached
hereto ("Appendix A").

 

 

2.

ASSIGNMENT AND TECHNOLOGY TRANSFER.

 

2.1          Seller hereby sells and assigns to Buyer all of Seller's right,
title and interest in and to the Patent Rights; provided, however, that Buyer
hereby grants to Seller a non-assignable, non-exclusive royalty-free license to
use the Patent Rights in Seller’s Current Product Line as defined in Appendix A,
and in the event Seller wishes to exploit the Patent Rights in any future
products it may request a license on the same terms and Buyer will not
unreasonably refuse such a request. Each party hereby agrees to execute such
documents and to take such other actions as shall be necessary or appropriate to
effectuate the assignments set forth in this Section 2.1.

 

2.2          Buyer and Seller will cooperate in the filing and execution of any
and all documents necessary to effectuate the assignment to Buyer of the Patent
Rights, including the filing of assignments or other transfer of title covenants
with the U.S. Patent and Trademark Office and foreign patent offices as
applicable to the Patent Rights. Within thirty (30) days from the Effective
Date, Seller will notify all attorneys handling the prosecution of the Patent
Rights to contact counsel designated by the Buyer to provide an immediate status
update on the Patent Rights and to prepare the documents necessary to transfer
the Patent Rights to Buyer. The cost of recording assignments of the Patent
Rights will be borne by Buyer. Within forty-five (45) days from the Effective
Date, Seller and its counsel will use their reasonable best efforts to transfer
all files and supporting documents relating to the Patent Rights to Buyer,
including but not limited to, all initial invention disclosure documents, all
documents sent to the U.S. Patent and Trademark Office regarding inventions and
claims, all draft patent applications, all filing or prosecution documents
submitted to the patent offices, and all file wrappers. Conception notebooks and
all other documents in the possession or under the control of Buyer or its
counsel relating to conception and/or reduction to practice, such as scientist

 

1

 


--------------------------------------------------------------------------------



 

notebooks, shall be obtained in accord with Seller's ordinary document retention
and made available to Buyer upon Buyer's reasonable request. All documents to be
provided to Buyer hereunder are to be sent by expedited delivery service. To the
best of Seller’s ability based on its advice to Buyer that it has no scientific
staff, whether as employees, consultants or otherwise, Seller will make
available and provide to Buyer all information and assistance on the subject
matter of the Patent Rights and related technology, including without
limitation, all know-how, inventions (whether or not patentable), trade secrets,
computer software, processes, procedures, test data, drawings and schematics,
manufacturing data and sources of supply, and other confidential or proprietary
information in Seller’s possession or control concerning the inventions and
claims set forth in the Patent Rights and their reduction to practice.

 

 

3.

REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller makes the following representations and warranties to Buyer, each of
which will survive the Effective Date:

 

3.1          The Patent Rights include all of the patents and patent
applications owned or controlled by Seller on or prior to the Effective Date
that are directed to keyboardless touch screen devices (the "Devices"). There
are no other US or unpublished foreign filings owned or controlled by Seller
filed prior to the Effective Date which claim or relate to such Devices, nor
does Seller have any present intention to make such filings. If Seller becomes
aware of any patents or patent applications that (i) are owned or controlled by
Seller, (ii) claim inventions made prior to the Effective Date, (iii) cover or
relate to such Devices, and (iv) are not included in the Patent Rights, Seller
will promptly notify Buyer in writing and execute appropriate documents to
transfer such patents and patent applications to Buyer.

 

3.2          Seller has not granted to any Third Party, and Seller is not aware
that its transferor has granted any Third Party other than Seller, any license
or other rights of any kind in, to, under or affecting the Patent Rights or any
of them. The Patent Rights are not the subject of any pending interference,
cancellation or other protest proceeding, or otherwise subject to rights or
obligations to any other Third Party.

 

3.3          Seller does not owe any royalties, fees or other monies of any
nature or description to any Third Party relating in whole or in part to or
under the Patent Rights or any of them nor does any Third Party have any known
or pending claims against Seller arising out of the acquisition of the Patent
Rights by Seller or otherwise. To the best of Seller’s knowledge, Seller’s
transferor does not owe any purchase price, royalties, fees or other monies of
whatsoever nature or description arising out of or relating to its acquisition
of the Patent Rights from its transferor or assignor.

 

 

2

 


--------------------------------------------------------------------------------



 

 

3.4          Seller owns all right, title and interest in and to the Patent
Rights, free and clear of any encumbrances, liens, charges, adverse claims,
pledges, assignments, licenses, and covenants by Seller not to sue any Third
Party; to Seller’s actual knowledge, all patent applications within the Patent
Rights have been duly prepared, filed, prosecuted and maintained in accordance
with all applicable laws, rules and regulations; to Seller ‘s actual knowledge
there is no litigation or proceeding pending or threatened concerning the
validity or enforceability of any of the Patent Rights; and Seller has the
lawful right to enter into this Agreement and to effect the assignment of Patent
Rights hereunder without the consent or approval of another person or entity,
and Seller’s execution, delivery, consummation and performance of this Agreement
shall not violate the provisions of or create, with the giving of notice or
lapse of time, or both, an event of default under Seller’s certificate of
incorporation or by-laws or any agreement to which Seller is a party or by which
it or its assets are bound.

 

 

4.

REPRESENTATION AND WARRANTY OF BUYER.

 

Buyer makes the following representation and warranty to Seller, which will
survive the Effective Date:

 

Buyer has the lawful right to enter into this Agreement without the consent or
approval of another person or entity.

 

 

5.

PATENT MAINTENANCE AND PROSECUTION RESPONSIBILITIES

 

On and after the Effective Date, Buyer will take responsibility for any action
or proceeding involving Patent Rights.

 

 

6.

NOTICE OF INFRINGEMENT.

 

Each party hereto shall promptly notify the other in writing of any infringement
of any Patent Right(s) of which it becomes aware.

 

 

7.

ENFORCEMENT OF PATENTS.

 

7.1          Buyer may, but shall not be required to, prosecute any alleged
infringement or threatened infringement of any assigned Patent Right(s) of which
it is aware or which is brought to its attention. Buyer shall act in its own
name and at its own expense. (Seller shall have no right to prosecute any such
alleged infringement or threatened infringement, whether in Seller’s own name,
at its own expense or otherwise, if Buyer has failed to do so.) Seller shall
cooperate fully with Buyer, at the expense of the Buyer, in any action
instituted by the Buyer under this paragraph.

 

 

3

 


--------------------------------------------------------------------------------



 

 

7.2          In the event Buyer elects to prosecute any alleged infringement or
threatened infringement of any Patent Right, Buyer shall pay to Seller 10% of
any settlement, damages, awards or recovery remaining after the Buyer first has
applied such monies to and recouped in full (a) the actual costs and expenses it
incurred in connection with investigating, prosecuting and otherwise obtaining
the same and (b) the aggregate $1.2 million purchase price paid and payable to
Seller pursuant to Sections 10.1 and 10.2 below. By way of illustration only, in
the event Buyer were to recover $105 million in settlement of an infringement
action or license with an alleged infringer, Seller would be entitled to receive
from Buyer the sum of $8.8 million on account of its 10% participation,
calculated as follows: $105 million gross recovery less litigation expenses of
$5 million = $100 million net recovery, multiplied by Seller’s 10% participation
= $10 million, less Buyer’s $1.2 million purchase price = $8.8 million net
payable to Seller; provided however, that once the aggregate $1.2 million
purchase price has been deducted in full it will not again be available to Buyer
as a further deduction from Seller’s participation; and further provided
however, that Buyer shall not be obligated to make any payments to Seller on
account of its 10% participation unless and until Buyer actually has received
the subject monies from the alleged infringer. Each such payment to Seller to be
accompanied by a report from Buyer prepared in compliance with Section 10.9
below showing in reasonable detail the calculation of the payment enclosed
therewith.

 

 

8.

INDEMNITIES.

 

8.1          INDEMNITY BY BUYER. Buyer will indemnify, save, defend and hold
Seller and its agents, directors and employees harmless from and against any and
all suits, claims, actions, demands, liabilities, expenses and/or loss,
including reasonable legal expense and attorney’s fees, resulting from Buyer’s
exercise of the Patent Rights.

 

8.2          INDEMNITY BY SELLER. Seller will indemnify, save, defend and hold
Buyer and its agents, directors and employees harmless from and against any and
all suits, claims, actions, demands, liabilities, expenses and/or loss,
including reasonable legal expense and attorney fees, resulting from (a)
Seller's contractual obligations to Channel and other third parties, (b)
Seller’s exercise of the Patent Rights prior to the Effective Date and (c)
Seller’s breach of its representation, warranties, covenants and agreements made
in this Agreement.

 

 

4

 


--------------------------------------------------------------------------------



 

 

9.            CONFIDENTIALITY. Confidential Information under the terms of this
Agreement is all information relating to the Patent Rights sold and assigned to
Buyer under Section 2.1 and the technology transfer to Buyer by Seller under
Section 2.2 below. Seller agrees to treat the Confidential Information as
confidential and to protect and maintain the confidentiality thereof. Seller
will use at least the same standard of care as it uses to protect its own
Confidential Information to ensure that its employees, agents, and consultants
do not disclose or make any unauthorized use of such Confidential Information.
Seller will promptly notify Buyer upon discovery of any unauthorized use or
disclosure of the Confidential Information. Confidential Information will not
include any information which is generally available to the public, is otherwise
part of the public domain other than through any act or omission of Seller in
breach of this Agreement, or which is required to be disclosed by law or
contract entered into prior to this Agreement (provided that Buyer shall have
notice thereof in advance so that it can act to protect its interests should it
decide to do so).

 

 

10.

CONSIDERATION.

 

 

10.1

PURCHASE PRICE; DOWN PAYMENT. ***

 

 

10.2

INSTALLMENT PAYMENTS. ***

 

10.3       REVERSION. In the event that Buyer fails to make when due two
consecutive three-month payments required to be made in Section 10.2, and Buyer
receives written notice from Seller of its default and such failure continues
unremedied for ten business days thereafter, then ownership of all Patent Rights
will revert to Seller at Seller’s written request provided Seller pays to Buyer
a purchase price therefor of $1.00. Following the effectiveness of such
reversion Buyer will take all actions reasonably requested by Seller for such
purposes, including, without limitation, signing and delivering any applicable
assignments and other documents. Seller shall be entitled to no damages of any
nature or description whatsoever arising from or relating to any such unremedied
default and failure of Buyer to make the payments to Seller to which Seller
otherwise would be entitled pursuant to Section 10.2 thereof, it being agreed
and acknowledged by Seller that reversion of the Patent Rights to Seller shall
be, and it is, Seller’s sole and exclusive remedy for any and all such defaults.

 

10.4       ROYALTIES. Subject to the provisions of Section 10.6 below, beginning
with the First Commercial Sale and except as provided below in this Section
10.4, Buyer shall pay to Seller a running royalty equal to ten percent (10%) of
Net Sales of Product by Buyer or its Affiliates or Licensees; provided, however,
that in the event that the sale of any Product is not covered by a Valid Claim
of any of the Patent Rights at the time and in the country of its sale, Buyer
and its Affiliates and Licensees shall be entitled to reduce such running
royalties on Net Sales of such Products in such country to a royalty equal to
two (2) % of Net Sales.

 

 

5

 


--------------------------------------------------------------------------------



 

 

10.5       LICENSING REVENUE. Subject to the provisions of Section 10.6 below,
in the event Buyer enters into an agreement licensing to a Third Party some or
all of the Patent Rights granted to it pursuant to Section 2.1 hereof, Buyer
shall pay to Seller 10% of all up-front fees, milestones, running royalties and
other economic consideration received by Buyer from such Third Party.

 

10.6       RECOUPMENT OF CERTAIN EXPENSES OF BUYER. Buyer’s obligation to make
the payments to Seller provided for in Sections 10.4 and 10.5 shall not accrue
or commence until after such time as Buyer shall have recouped from its revenues
100% of the legal and other costs of negotiating, closing and consummating this
Agreement, including without limitation Buyer’s costs incurred pursuant to
Section 2.2 above regarding Patent Rights assignments and technology transfers,
up to an aggregate recouped amount of $50,000.00.

 

10.7       RECORDKEEPING AND INSPECTION. Buyer shall maintain, and shall require
that its Affiliates, and Licensees maintain, in accordance with GAAP, complete
and accurate books of account containing all particulars relevant to Buyer’s,
its Affiliates’ and Licensees’ sales of Products in sufficient detail to allow
calculation and verification of all royalties and other payments payable to
Seller hereunder. Such books of account, as well as all reasonably necessary
supporting data, shall be kept at the principal place of business of Buyer for
the two (2) years following the end of the calendar year to which each shall
pertain, and shall be open for inspection by an independent certified public
accountant reasonably acceptable to Buyer, upon reasonable notice during normal
business hours at Seller’s expense, for the sole purpose of verifying quarterly
payment statements or compliance with this Agreement. In the event the
inspection determines that royalties due to Seller for any period have been
underpaid by five percent (5%) or more in any given calendar year, then Buyer
shall pay for all reasonable costs of the inspection, as well as make any
payments required to remedy the understatement. Buyer will use commercially
reasonable efforts to ensure that Seller is granted the right to audit Buyer’s
Licensees’ financial records, as provided herein; provided that, to the extent
that Buyer does not obtain that right for Seller, Buyer shall obtain for itself
such right and, at the request of Seller, Buyer shall exercise such audit right
with respect to such Licensees and provide the results of such audit for
inspection by Seller pursuant to this Section 10.7. All information and data
reviewed in the inspection shall be used only for the purpose of verifying
royalties and shall be treated as Buyer’s Confidential Information subject to
the obligations of this Agreement. No audit shall be conducted hereunder more
frequently than once during any twelve (12)-month period. The results of each
audit, if any, shall be binding on both parties. Any dispute regarding the
results of any such inspection hereunder shall be subject to good faith
discussion between by the chief executive of each party hereto, and any
unresolved dispute shall be subject to arbitration in New York, New York,
pursuant to the then prevailing rules of the American Arbitration Association,
and the costs of such arbitration shall be borne 100% by the party which does
not prevail.

 

 

6

 


--------------------------------------------------------------------------------



 

 

10.8       QUARTERLY PAYMENTS AND REPORTS. In each year the amount of royalty
due shall be calculated quarterly as of the end of each calendar quarter and
shall be paid quarterly within forty-five (45) days of the end of such calendar
quarter. Every such payment shall be supported by the accounting described in
Section 10.9 below. All royalties due hereunder are payable in United States
dollars. When Products are sold for currency other than United States dollars,
the earned royalties will first be determined in the foreign currency of the
country in which such Products were sold and then converted into equivalent
United States funds. The exchange rate will be that rate quoted in The Wall
Street Journal, New York edition, on the last business day of the calendar
quarter in which such sales were made.

 

10.9       ACCOUNTING REPORTS. With each quarterly payment, Buyer shall deliver
to Seller a full and accurate accounting to include at least the following
information:

 

(a)          Quantity of Product manufactured and/or sold, by country, by Buyer,
its Affiliates and Licensees, (including the quantity of Product subject to a
royalty).

 

(b)          Total sales for each Product by Buyer, its Affiliates and
Licensees, by country and, to the extent used in any royalty calculations during
such quarter, the exchange rate set forth herein;

 

(c)          Deductions applicable as provided herein or as otherwise agreed by
the parties and all Net Sales calculations;

 

(d)          Total up-front payments, milestone payments, royalties and other
payments and compensation received by Buyer from its Licensees in connection
with the grant of a license of the rights and licenses granted to it pursuant to
Section 2.1; and

 

(e)          Total royalties and other payments and compensation payable to
Seller.

 

If no royalties or other payment or compensation is due to Seller in such
calendar quarter, Buyer shall so report.

 

10.10     WITHHOLDING TAXES. All payments made by a party hereunder shall be
made to the other Party free and clear of any Taxes. If a party is required by
law to deduct or withhold any Taxes from any payment made hereunder, then such
Party shall (a) make such deductions and withholdings; (b) pay the full amount
deducted or withheld to the relevant taxing authority or other applicable
governmental authority; and (c) promptly provide the other party with written
documentation of any such payment that, if applicable, shall be in a form
sufficient to satisfy the requirements of the United States Internal Revenue
Code relating to a claim by such other party for a foreign tax credit in respect
of such tax payment. If by law, regulations or fiscal policy of

 

7

 


--------------------------------------------------------------------------------



 

a particular country remittance of royalty payments in United States dollars is
restricted or forbidden, written notice thereof shall promptly be given by Buyer
to Seller, and such payment shall be made by the deposit thereof in local
currency to the credit of Seller in a recognized banking institution designed by
Seller. When in any country the law or regulations prohibit both the transmittal
and the deposit of payments, such payments shall be suspended for as long as
such prohibition is in effect, and as soon as such prohibition ceases to be in
effect all payments that Buyer would have been under an obligation to transmit
or deposit but for the prohibition shall forthwith be deposited or transmitted,
to the extent allowable.

 

11.          NOTICES. Notices and other communications provided for herein shall
be in writing and shall be addressed as follows:

 

If to Seller:

Nova Mobility Systems Inc.

 

325 South 48th Street, Suite 111

 

Tempe, AZ 85281

 

Attn: George Ecker, President & CEO

 

Fax: _________________

 

 

If to Seller:

Typhoon Tunes, Inc.

 

711 South Carson Street, Suite 4

 

Carson City, NV 89701

 

Attn: James Shepard, President & CEO

 

Fax: _________________

 

or to such other address as a party may from time to time designate in writing
in accordance with this section. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given, when delivered if delivered by hand, when
transmission confirmation is received if faxed, three (3) business days after
mailing if mailed, and two (2) business days after deposit with an overnight
courier service if delivered by overnight courier. Notwithstanding the
foregoing, if a notice or other communication is actually received after 5:00
p.m. at the recipient’s designated address, such notice or other communication
shall be deemed to have been given the later of (i) the next business day or
(ii) the business day on which such notice or other communication is deemed to
have been given pursuant to the immediately preceding sentence.

 

12.          MISCELLANEOUS. If any provision of this Agreement shall be adjudged
by any court of competent jurisdiction to be unenforceable or invalid, that
provision shall be limited or eliminated to the minimum extent necessary to
continue to effect the intent of the parties, and this Agreement shall otherwise
remain in full force and effect and enforceable. Any waivers or amendments shall
be effective only if made in writing and signed by a representative of the
respective parties authorized to bind the parties. THIS AGREEMENT AND THE
VALIDITY AND ENFORCEABILITY HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT

 

8

 


--------------------------------------------------------------------------------



 

GIVING EFFECT TO CONFLICT OF LAWS RULES OR CHOICE OF LAWS RULES THEREOF. EXCEPT
AS OTHERWISE PROVIDED IN SECTION 10.6, EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BROUGHT AGAINST A PARTY
HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED IN THE STATE AND FEDERAL COURTS SITTING
IN THE COUNTY OF NEW YORK, CITY AND STATE OF NEW YORK (THE "NEW YORK COURTS").
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR SUCH NEW YORK COURTS ARE IMPROPER OR
INCONVENIENT VENUE FOR SUCH PROCEEDING. This Agreement is the complete and
exclusive statement of the mutual understanding of the parties and supersedes
and cancels all previous written and oral agreements and communications relating
to the subject matter of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.

 

NOVA MOBILITY SYSTEMS, INC.

 

TYPHOON TUNES, INC.

By:

/s/ George Ecker

 

By:

/s/ James Shepard

Printed:

George Ecker

 

Printed:

James Shepard

Title:

President

 

Title:

President

Address:

325 S. 48th Street

 

Address:

711 South Carson St. Suite #4

 

Tempa AZ 95281

 

 

Carson City, Nevada 89701

 

 

9

 


--------------------------------------------------------------------------------



 

 

ANNEX A

 

DEFINITIONS TO PURCHASE AGREEMENT

 

"Affiliate" means any corporation, firm, partnership or other entity that
directly or indirectly controls or is controlled by or is under common control
with a party to this Agreement. For purposes of this definition, "control" means
ownership, directly or through one or more Affiliates, of (a) 50% or more of the
shares or voting rights in the case of a corporation or limited company, (b) 50%
or more of the shares of stock entitled to vote or the election of directors, in
the case of a corporation, (c) 50% or more of the equity or controlling
interests in the case of any other type of legal entity (including joint
ventures) or status as a general partner in any partnership, or (d) any other
arrangement whereby a party controls or has the right to control the Board of
Directors or equivalent governing body of any entity.

 

"Agreement" means this Purchase Agreement, including all attached Annexes and
Exhibits, as well as all amendments, supplements, and restatements thereof.

 

"Applicable Law" means applicable U.S. and foreign laws, rules, regulations,
guidelines, and standards.

 

"First Commercial Sale" means, with respect to any Product, the first
arm’s-length sale by Buyer, its Affiliates or Licensees to a Third Party,
including any sale to a wholesaler or distributor, of such Product in a country.
For purposes of this definition, any sale to an Affiliate or Licensee will not
constitute a First Commercial Sale.

 

"GAAP" means United States generally accepted accounting principles of the party
performing the applicable work, consistently applied.

 

"Net Sales" means the gross amount invoiced by Seller, its Affiliates or
Licensees to Third Parties for sale of Products, less, to the extent deducted
from such amount or on such invoice consistent with GAAP, the following items:
(a) quantity, trade or cash discounts, chargebacks, returns, allowances, rebates
and price adjustments, to the extent actually allowed; (b) sales and other
excise taxes and duties or similar governmental charges levied on such sale, to
the extent such items are included in the gross invoice price; (c) amounts
actually refunded due to rejected, damaged, outdated or returned Product; and
(d) freight, shipment and insurance costs actually incurred in transporting
Product to a Third Party purchaser. If any Products are sold to Third Parties in
transactions that are not at arm’s length between the buyer and seller, or for
consideration other than cash, then the gross amount to be included in the
calculation of Net Sales for such sales shall be the amount that would have been
invoiced had the transaction been conducted at arm’s length, which amount shall
be determined, whenever possible, by reference to the average selling price of
the relevant Product in arm’s-length transactions in the country of sale at the
time of sale

 

 

10

 


--------------------------------------------------------------------------------



 

 

"Licensee" means any Third Party to which Seller or its Affiliates shall grant a
license of some or all of the Patent Rights granted.

 

"Patent Rights" means the rights and interests in and to (a) issued US Patents
Nos. 5,379,057 (issued on June 3, 1995) and 5,675,362 (issued on October 7,
1997) and (b) all pending patent applications owned by Seller on the Effective
Date, whether as a result of assignment from Channel or otherwise, related to
the Device (which for purposes of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention and
priority rights) in any country, including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, and renewals,
all letters patent granted thereon, and all reissues, reexaminations and
extensions thereof, as the same are directed to keyboardless touch screen
devices.

 

"Product" means any goods the manufacture, sale, offer for sale, or distribution
of which would infringe one or more of the Valid Claims included within the
Patent Rights.

 

"Seller’s Current Product Lines" means the products now, or within the next 12
months intended to be, manufactured and/or sold by Seller, as follows: SideArm
II – Handheld Mobile Computer; SidePocket PDA – Handheld Mobile Computer; NMS
6000 – Tablet PC; and NSM 3000 Modular Vehicle Computer System; and the products
currently distributed by Seller, as follows: SunPad Tablet Computer; NMS 5000
Tablet Computer; and M3 Handheld Computer.

 

"Taxes" means, collectively, taxes, deductions, duties, levies, fees, or
charges, including any interest or penalties imposed thereon or related thereto.

 

"Third Party" means any person or entity other than Buyer and its Affiliates.

 

"Valid Claim" means a claim of an issued unexpired patent which, in each case,
shall not have been withdrawn, cancelled or disclaimed, or held unpatentable,
invalid or unenforceable by a court or other tribunal of competent jurisdiction
in an unappealed or unappealable decision.

 

 

11

 

 

 